Citation Nr: 0520767	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  04-01 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	John Boyce, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from June 1980 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  By rating decision in March 1999, the RO denied service 
connection for a psychiatric disability; the veteran did not 
initiate an appeal from the 1999 rating decision.

2.  The evidence associated with the claims file subsequent 
to the March 1999 RO decision does not tend to establish any 
material fact which was not already of record at the time of 
the March 1999 rating decision, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a psychiatric 
disability.


CONCLUSIONS OF LAW

1.  The RO's March 1999 decision denying entitlement to 
service connection for a psychiatric disability is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  The additional evidence presented since the March 1999 
rating decision is not new and material, and the claim for 
service connection for a psychiatric disability has not been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated September 2001, the RO notified the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letter indicated that the RO had received his 
claim.  The letter informed the appellant of what the 
evidence must show to establish entitlement to the benefit he 
wanted.  

The appellant was informed that he had within 60 days to 
submit information.  The appellant was told of what 
information/evidence that had already been received.  He was 
informed if there were more records to complete the enclosed 
VA Form 21-4142s, and VA would assist in obtaining the 
records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the September 2001 letter was sent, the veteran 
submitted additional evidence.  A rating decision was issued 
in March 2002 followed by a statement of the case in November 
2003.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

New and material evidence

The veteran's records show that service connection for a 
psychiatric disability was initially considered and denied in 
a February 1989 rating decision.  A subsequent claim for 
service connection for posttraumatic stress disorder (PTSD) 
was denied in September 1991.  Thereafter, the veteran 
requested reconsideration of his claim for service connection 
for a psychiatric disability on four more occasions with 
prior denial of service connection being upheld by rating 
decisions in September 1992, August 1996, and January 1998.

In a March 1999 rating decision, the RO reopened the 
veteran's service connection claim based on an opinion from a 
VA Staff Psychologist who linked the veteran's current 
schizoaffective disorder was directly related to the stress 
caused by being assigned to a Missile Control Center in 
Germany.  The RO denied the claim based on evidence that the 
psychiatric disorder was not incurred in service and a 
psychotic disorder was not manifested to a compensable degree 
within one year of discharge.  The RO noted that the examiner 
did not have access to the entire past record in arriving at 
his opinion, nor did he adequately explain how the 
psychiatric disorder, first diagnosed approximately 5 years 
after discharge from service was first manifested in service 
or within one year of discharge.  The veteran did not file a 
timely appeal substantive appeal.

The veteran submitted a VA Form 1-9, Appeal to the Board of 
Veterans' Appeals, dated in April 2001 with attached copies 
of duplicate evidence contained within the VA claims folder.  
As the appeal period had previously expired, this 
correspondence was considered an attempt to reopen his claim.  
In March 2002, the veteran's request to reopen his claim for 
service connection for a psychiatric disability was denied as 
he failed to submit the requested new and material evidence 
within the time frame provided; the veteran filed a timely 
appeal with respect to the March 2002 denial.

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  (It is noted that 38 C.F.R. § 
3.156(a) was amended in August 2001.  However, that amendment 
is applicable only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The record at the time of the March 1999 rating decision 
consisted of the following:

An undated statement from a VA Staff Psychologist received in 
September 1998 indicated that he had treated the veteran for 
schizoaffective disorder since April 1997 and that it was his 
opinion that his diagnosis was directly related to the stress 
caused by the veteran's report of being assigned to a Missile 
Control Center in Germany during military service as well as 
the veteran's report of drinking heavily while in service to 
block out the stress of this assignment and that the veteran 
continued to have preoccupation with themes of secrecy and 
paranoia.  The examiner indicated that to his knowledge, the 
veteran had never been diagnosed with PTSD by his treatment 
team members, but had a significant history of diagnosis of 
and treatment for schizoaffective disorder.  The examiner 
indicated that the problem persisted to this time and the 
medical record indicated significant problems of this type 
dating back to the time of his release from the Army in 1983.  
This examiner noted in his statement that the events in 
service and current manifestations clearly did not indicate a 
diagnosis for PTSD.  

The veteran reported that the only mental health services he 
received prior to his enlistment in the Army was at about age 
12 or 13 when he received counseling for reactive depression 
following his parents' divorce.  The veteran indicated that 
he started drinking heavily prior to the end of his 
enlistment period to try to "block out" paranoid beliefs 
and preoccupying fear related to both security issues in his 
job as well as beliefs that a full-scale nuclear war was 
imminent.  

As noted above, as a result of the undated opinion, the RO 
reopened the claim for service connection for a psychiatric 
disability.  The RO requested additional evidence regarding 
diagnosis and treatment for a psychiatric disorder prior to 
1988, but no response was forthcoming.  

A letter dated September 1998 from the VA Staff Psychologist 
to the Jury Management Secretary of the Vigo County 
Courthouse indicating that the veteran was an outpatient with 
the VA since 1988 and indicating that the veteran was 
incapable of performing jury duty by reason of his mental 
disability.

VA outpatient treatment records dated April 1997 to October 
1998 show ongoing treatment for schizoaffective disorder.

A VA psychiatric examination dated in January 1999 noted that 
the veteran was diagnosed with schizoaffective disorder and 
had an extensive record of both inpatient and outpatient 
treatment.  The veteran reported that he first sought 
treatment for his psychiatric problems in 1986, but the 
records from this early treatment had been destroyed because 
the private agency that saw him had a practice of destroying 
all records older than 10 years.  After that outpatient 
treatment, the veteran indicated that he went to the 
Katherine Hamilton Center in Terre Haute, Indiana where his 
diagnosis was established.  It was noted that the veteran had 
an extensive record of VA treatment including several 
psychiatric hospitalizations; however, it was noted there 
were no records of treatment that began in the military and 
immediately after his military service.  The veteran reported 
drinking heavily while in service and did not seek treatment.  
The veteran indicated that he was in denial for many years 
before finally acknowledging his drinking problem and then 
later realizing he was using his alcohol as a form of self-
medication for his psychiatric problems.

The veteran agreed that he might have had a genetic 
predisposition to developing a psychiatric disorder based on 
an analysis of his family, but that this presumed genetic 
predisposition might never have been manifested had it not 
been for the stress of his military duty.  The veteran 
reported that he was at a missile control center in Germany 
during the Cold War for 18 months in the early 1980s and 
remembered having a ring of keys around his neck and a loaded 
45-caliber pistol holstered on his belt.  He felt that in his 
job he was responsible for monitoring communications and that 
he was playing a part in protecting the world from 
thermonuclear destruction.  He was an E-4, but the veteran 
indicated that he was made to function in an E-6 slot.  

After examination, the examiner indicated that although the 
veteran and his therapist felt strongly that the stress of 
military duty might have played an integral part in the 
development of his illness, there were no records available 
in the veteran's file which would directly tie his military 
experience to his illness.  The stressors he encountered and 
the symptoms he had been displaying all his life were not 
characteristic of PTSD.  The examiner indicated that the 
veteran acknowledged that his former claim for service 
connection based on PTSD was ill advised and the link if any, 
between his military experiences and the later onset of the 
schizoaffective disorder remained a speculative debate.  It 
was the examiner's opinion in the absence of any incident 
during service or in the period immediately after service to 
indicate a relationship between the current psychiatric 
impairment and military duty, that there was no conclusive 
basis on which to base such a determination.



Evidence received since the March 1999 rating decision 
consists of the following:

A State of Indiana, Vigo Superior Court, transcript dated in 
September 1984 and received in April 2001.

The veteran submitted duplicate information already contained 
in his claims file. 

VA outpatient treatment records dated August 2000 to December 
2001, which show treatment for the veteran's schizoaffective 
disorder.

There is no additional medical evidence since the March 1999 
RO decision concerning the veteran's psychiatric disability 
showing a nexus to service.  The evidence received after the 
March 1999 rating decision is merely cumulative of evidence 
previously of record in that they simply show that the 
veteran suffers from a psychiatric disability.  What was 
missing at the time of the March 1999 rating decision and 
what is missing now, is competent medical evidence of linking 
his psychiatric disability to service.

While the statements of the veteran which express his beliefs 
that his claimed disability began during or is due to some 
incident of service is acknowledged, to the extent that he is 
attempting to present argument regarding etiology or medical 
causation of disease or illnesses, he is not competent since 
it has not been shown that he has the necessary medical 
skills and training to offer opinions on such medical 
questions.  Brewer v. West, 11 Vet. App. 228, 234 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
veteran's contentions in this regard were previously of 
record and his current contentions, being essentially the 
same, are not new and material to his claim.

In absence of new evidence, the request to reopen the claim 
of service connection for a psychiatric disability falls 
short of the standard established in 38 C.F.R. § 3.156.  
Accordingly, the request to reopen the claim must be denied.


ORDER

New and material evidence having not been presented, the 
claim for service connection for a psychiatric disability is 
not reopened; the appeal is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


